Citation Nr: 0812750	
Decision Date: 04/17/08    Archive Date: 05/01/08

DOCKET NO.  06-20 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for diabetes mellitus with 
peripheral neuropathy of both lower extremities, claimed as 
due to exposure to herbicides.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1965 to June 
1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, 
Wyoming.

In June 2007, a Travel Board hearing was held before the 
undersigned Veterans Law Judge at the St. Petersburg RO.  A 
transcript of the hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking service connection for diabetes 
mellitus with peripheral neuropathy of the lower extremities 
due to in-service herbicide exposure.  He believes he was 
exposed to Agent Orange while serving in Korea from January 
1968 to January 1969.  

The Department of Defense has acknowledged that herbicides 
were used in Korea from April 1968 through July 1969 along an 
area of the Demilitarized Zone (DMZ), including a strip of 
land 151 miles long and up to 350 yards wide from the fence 
to North of the "civilian control line."  The Department of 
Defense publication with respect to herbicide agent use in 
Korea during the stated period includes a list of specific 
military units subordinate to the 2nd Infantry Division and 
the 3rd Brigade of the 7th Infantry Division.  Field 
artillery, signal and engineer troops also were supplied as 
support personnel to various elements of these Infantry 
Divisions during the time of the confirmed use of Agent 
Orange.

The veteran's personnel records reflect that he served in 
Korea from January 18, 1968, to January 12, 1969, as a 
mechanic in Battery F, 4th Battalion, (Herc) 44th Artillery.  
He stated that he was stationed at a Nike Hercules missile 
battery on a mountain outside of "Inchong [sic], Korea," 
rather than with the battalion at Camp Humphrey.  He has also 
reported having made five or six trips to the DMZ with his 
chief warrant officer, James Reynolds.  At his June 2007 
hearing, the veteran testified that he spent a night in the 
DMZ.  

VA M21-1MR (Manual Rewrite), Part IV, subpart ii, section C, 
10(l), instructs VA to submit a request to the U.S. Army and 
Joint Services Records Research Center (JSRRC) for 
verification of the location of a veteran's unit if the 
veteran alleged service along the DMZ in the Republic of 
Korea between April 1968 and July 1969 and that he or she was 
assigned to a unit other than one cited by the Department of 
Defense.  The veteran's claims file does not reflect that 
such a request has been submitted to the JSRRC.  Accordingly, 
the Board finds it necessary to remand this claim for further 
development.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should furnish to the U.S. 
Army Joint Services Records Research 
Center (JSRRC) all information necessary 
for verification of the location of the 
veteran's unit during his period of 
service in the Republic of Korea.  
Specifically, the AMC should furnish to 
the JSRRC the veteran's dates of service 
in the Republic of Korea and the unit to 
which he was assigned.  The AMC should 
note the veteran's assertions that he was 
assigned to a Nike Hercules missile 
battery on a mountain outside of 
"Inchong" possibly meaning Incheon (or 
Inchon), Korea.  Any additional 
information felt to be necessary for the 
verification of the location of the 
veteran's unit in the Republic of Korea 
should also be furnished to the JSRRC.  
All information obtained, including any 
and all responses from the JSRRC, should 
be made a part of the veteran's claims 
folder.

2.  After the above has been completed, 
and after any other development that is 
deemed appropriate, the AMC should 
readjudicate the issue on appeal.  If the 
issue on appeal continues to be denied, 
the veteran should be provided a 
supplemental statement of the case.  The 
veteran should then be given an 
appropriate opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



